Citation Nr: 1026406	
Decision Date: 07/15/10    Archive Date: 07/28/10

DOCKET NO.  08-19 510	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for bilateral radiculopathy 
of the lower extremities, including as secondary to lumbar disc 
disease.  

2.  Entitlement to a disability rating higher than 40 percent for 
lumbar disc disease, including whether the reduction from 40 
percent to 20, effective March 12, 2007, was proper.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

Tiffany Sykes, Associate Counsel


INTRODUCTION

The Veteran served on active service from March 1989 to March 
1992.  

This appeal to the Board of Veteran's Affairs (BVA or Board) is 
from a July 2007 rating decision of the Department of Veteran's 
Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which 
denied the Veteran's claim for service connection for bilateral 
radiculopathy of the lower extremities, to include as secondary 
to lumbar disc disease. This rating decision also reduced the 
Veteran's disability rating for lumbar disc disease from 40 
percent disabling to 20 percent disability, effective March 11, 
2007.  


FINDINGS OF FACT

1.  The Veteran is not currently shown to have radiculopathy 
in his lower extremities.  

2.  The evidence used to reduce the rating of the Veteran's 
lumbar disc disease from 40 to 20 percent does not show 
sustained, material improvement in this disability.

3.  The Veteran's lumbar disc disease is not manifested by 
ankylosis of the thoracolumbar spine or the entire spine.


CONCLUSIONS OF LAW

1.  Radiculopathy of the lower extremities was not incurred in or 
aggravated during active service, and not proximately due to, or 
the result of a service connected disease or injury.  
38 U.S.C.A. §§ 1110, 1131, 1154, 5103, 5103A, 5107, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159. 3.303, 3.307, 3.310 (2009).

2.  The requirements for restoration of the 40 percent rating for 
lumbar disc disease have been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.105(e), 3.159, 4, 4.1-
4.14, 4.40-4.46, 4.71a, Diagnostic Code 5243 (2009).

3.  The criteria for an evaluation in excess of 40 percent for 
lumbar disc disease have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1-4.14, 4.40-4.46, 4.71a, Diagnostic Code 
5243 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the merits of the Veteran's claims on appeal, 
the Board is required to ensure that the VA's "duty to notify" 
and "duty to assist" obligations have been satisfied.  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2009).  
The notification obligation in this case was accomplished by way 
of letters from the RO to the Veteran dated in March 2004, 
October 2005, March 2006 and February 2007.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).

The RO also provided assistance to the Veteran as required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under 
the facts and circumstances in this case.  In this regard, the RO 
obtained his service treatment records (STRs), VA treatment 
records, private medical records and any lay statements provided 
by the Veteran.  In addition, the RO arranged for several VA 
compensation examinations in March 2002, July 2004, April 2006 
and March 2007 to determine the severity of his service-connected 
lumbar disc disease and to determine whether the Veteran has 
radiculopathy in his lower extremities that may be attributable 
to his active service.  

Lastly, the Veteran and his representative have not made the RO 
or the Board aware of any additional evidence that needs to be 
obtained in order to fairly decide this appeal, and have not 
argued that any error or deficiency in the accomplishment of the 
duty to notify and duty to assist has prejudiced him in the 
adjudication of his appeal.  See Shinseki v. Sanders, 129 
S.Ct.1696 (2009) (Reversing prior case law imposing a presumption 
of prejudice on any notice deficiency, and clarifying that the 
burden of showing that an error is harmful, or prejudicial, 
normally falls upon the party attacking the agency's 
determination.); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  
Therefore, the Board finds that duty to notify and duty to assist 
have been satisfied and will proceed to the merits of the 
Veteran's appeal.

Service Connection for Bilateral Radiculopathy of the Lower 
Extremities

The Veteran contends that he suffers from bilateral radiculopathy 
of the lower extremities, due to his already service-connected 
disability, lumbar disc disease.  Unfortunately, after reviewing 
the evidence of record, the Board finds that the preponderance of 
the evidence is against the Veteran's claim for service 
connection.  

Service connection may be granted if it is shown the Veteran 
suffers from a disability resulting from an injury sustained or a 
disease contracted in the line of duty, or for aggravation during 
service of a pre-existing condition beyond its 
natural progression.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  To establish service connection, there must be:  (1) a 
medical diagnosis of a current disability; (2) medical or, in 
some cases, lay evidence of in-service occurrence or aggravation 
of a disease or injury; and (3) medical evidence of a nexus 
between an in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999), 
citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 
78 F.3d 604 (Fed. Cir. 1996).  

A disorder also may be service connected if the evidence of 
record reveals the Veteran currently has a disorder that was 
chronic in service or was seen in service with continuity of 
symptomatology demonstrated after service.  38 C.F.R. § 3.303(b); 
Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  To show 
chronic disease in service, a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time, as distinguished 
from merely isolated findings or a diagnosis including the word 
"chronic," is required.  38 C.F.R. § 3.303(b).  Subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  Id. 

Also, a disability that is proximately due to, the result of, or 
chronically aggravated by a service-connected disease or injury 
is considered service-connected, and when thus established, this 
secondary condition is considered a part of the original 
condition.  38 C.F.R. § 3.310(a) and (b).  In this regard, 
establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability exists 
and (2) that the current disability was either (a) caused by or 
(b) aggravated by a service-connected disability.  Allen v. 
Brown, 7 Vet. App. 439 (1995) (en banc).  See, too, Wallin v. 
West, 11 Vet. App. 509, 512 (1998) and Velez v. West, 11 Vet. 
App. 148, 158 (1998).

A layperson is generally incapable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 
186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. 
Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  However, lay 
evidence can be competent and sufficient to establish a diagnosis 
of a condition when:  (1) a layperson is competent to identify 
the medical condition, (e.g., a broken leg), (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 492 
F.3d 1372, 1377 (Fed. Cir. 2007).

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province to 
weigh that testimony and to make a credibility determination as 
to whether that evidence supports a finding of service incurrence 
and continuity of symptomatology sufficient to establish service 
connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  In 
essence, lay testimony is competent when it regards the readily 
observable features or symptoms of injury or illness and "may 
provide sufficient support for a claim of service connection."  
Layno v. Brown, 6 Vet. App. 465, 469 (1994).  See also 38 C.F.R. 
§ 3.159(a)(2).

A determination as to whether medical evidence is needed to 
demonstrate that a Veteran presently has the same condition he or 
she had in service or during a presumption period, or whether lay 
evidence will suffice, depends on the nature of the Veteran's 
present condition (e.g., whether the Veteran's present condition 
is of a type that requires medical expertise to identify it as 
the same condition as that in service or during a presumption 
period, or whether it can be so identified by lay observation).  
Savage, 10 Vet. App. 488, 494-97 (1997).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise (i.e., 
about even balanced for and against the claim), with the Veteran 
prevailing in either event.  Conversely, the claim will be denied 
if the preponderance of the evidence is against the claim.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

As mentioned, the Veteran contends that he has radiculopathy in 
his lower extremities, which is either directly attributable to 
his active service or secondary to his already service-connected 
lumbar disc disease.  Regardless, when determining service 
connection, all theories of entitlement, direct and secondary, 
must be considered.  Szemraj v. Principi, 357 F.3d 1370, 1371 
(Fed. Cir. 2004).  Thus, the Board will address service 
connection on both a direct and secondary basis in this appeal, 
applying the same principles of service connection as previously 
discussed.  

Unfortunately, most fatal to this claim under either direct or 
secondary theories of service connection is that there simply is 
no medical evidence confirming the Veteran has a current 
disability of radiculopathy in his lower extremities, let alone 
from or as a result of his lumbar disc disease.  As explained, 
proof of current disability is perhaps the most fundamental 
requirement for establishing entitlement to service connection.  
See Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328, 
1332 (1997) (holding that VA compensation only may be awarded to 
an applicant who has disability on the date of his application, 
not for past disability).  See also, Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000) and Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992) (indicating that, in the absence of proof of a 
current disability, there can be no valid claim since service 
connection presupposes a current diagnosis of the condition 
claimed).  See, too, McClain v. Nicholson, 21 Vet. App. 319, 321 
(2007) (further clarifying that the requirement of a current 
disability is satisfied when the claimant has a disability at the 
time a claim for VA disability compensation is filed or during 
the pendency of that claim and that a claimant may be granted 
service connection even though the disability resolves prior to 
VA's adjudication of the claim).

Here, though, since there is no clinical diagnosis for bilateral 
lower extremity radiculopathy, there is obviously no possible 
means of attributing a non-existent condition to the Veteran's 
active service, including, as is being specifically alleged here, 
by way of his already service-connected lumbar disc disease.  See 
Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship between 
that disability and an injury or disease incurred in service.").  
See, too, Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); 
D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. 
West, 13 Vet. App. 546, 548 (2000); and Collaro v. West, 136 F.3d 
1304, 1308 (Fed. Cir. 1998).  

In reaching this conclusion, the Board's review of the Veteran's 
STRs failed to find any complaints, treatment, or diagnosis of 
any symptoms which may be attributable to radiculopathy.  There 
are in-service notations concerning his low back; however, 
there is no mention of associated radiculopathy involving his 
lower extremities.  

Post-service VA treatment records from May 1992 through July 2007 
also do not show the required current diagnosis of bilateral 
lower extremity radiculopathy.  According to the Veteran's 
treatment records, it was neurologically determined that there 
were no gross motor and sensory deficits.  Additionally, the most 
recent treatment records from July 2007 note the Veteran's 
complaint of "tingling left leg, toe area," but states he is 
not experiencing numbness.  Regardless, there is still no 
diagnosis of a neurological problem.  

According to the report of the March 2007 VA compensation 
examination conducted before the July 2007 rating decision, the 
Veteran complained of increasing aching, pain, soreness and 
stiffness with certain positions.  He also complained of 
occasional left leg pain.  But during the examiner's neurological 
evaluation, it was specifically determined that the Veteran 
"shows no evidence of radiculopathy."  Furthermore, the 
examiner also did not find tremor or dysmetria.  It was 
determined that the Veteran could balance on either foot and had 
a tandem walk.  The examiner did not render a final diagnosis of 
radiculopathy.  Even prior to the Veteran's filing of his claim, 
the July 2004 and April 2006 VA compensation examinations both 
reported a normal neurological examinations.  

So, simply stated, the medical record outweighs the Veteran's 
personal belief, no matter how sincere, that he has bilateral 
radiculopathy in his lower extremities due to his active service 
- and especially on account of his service-connected lumbar disc 
disease.  Thus, absent proof he has this claimed disability, 
service connection cannot be granted.  Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992) (indicating service connection presupposes a 
current diagnosis of the condition claimed).  

Accordingly, the Board finds that the preponderance of the 
evidence is against the claim for service connection for 
bilateral radiculopathy of the lower extremities, on a direct or 
secondary basis.  So there is no reasonable doubt to resolve in 
the Veteran's favor, and this appeal must be denied.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

Restoration of the 40 Percent Rating for Lumbar Disc Disease

By way of background, the Veteran experienced recurring episodes 
of low back pain due to loading generators while on active duty 
in the military.  The Veteran filed a claim for service 
connection in March 1992 and was scheduled for a VA compensation 
examination in May 1992.  The examiner determined that the 
Veteran's range of motion was forward flexion of 42 degrees, 
extension of 18 degrees, right and left lateral of 30 degrees and 
right and left rotation of 15 degrees.  Subsequently, the Veteran 
was diagnosed with a protruded lumbar disc with left sciatica 
recurrent.  The RO assigned an initial rating of 20 percent, 
effective from March 11, 1992.  In July 1994, the Veteran sought 
an increase to his disability rating, which the RO denied.  
However, in an April 2002 rating decision, the RO granted the 
Veteran's claim for a rating higher than 20 percent and assigned 
40 percent, effective from December 12, 2001.  He again sought a 
rating higher than 40 percent, but was denied in a rating 
decision dated November 2004.  

In September 2005, the Veteran filed a claim for an increased 
rating, higher than 40 percent, for his lumbar disc disease.  
Following a VA examination in April 2006, the RO issued a rating 
decision in May 2006 proposing to reduce the 40 percent rating 
for his lumbar disc disease to 20 percent.  In a June 2006 
letter, the RO notified him that he had a right to a personal 
hearing regarding the matter and had 60 days to submit additional 
evidence and/or argument contesting this proposed reduction in 
his ratings.  The RO therefore complied with the provisions of 38 
C.F.R. § 3.105(e) insofar as giving him an opportunity to be 
heard and show why the reductions of his ratings were not 
warranted.  He responded by submitting written argument in 
support of his claims.  He also requested a personal hearing, 
which was held at the RO in September 2006.  

A rating decision dated in July 2007 effectuated the reduction, 
effective from March 12, 2007.  The Veteran appealed that 
decision.  Therefore, the Board must first decide whether the 
reduction from 40 to 20 percent for his lumbar disc disease was 
proper, before addressing whether the Veteran may be entitled to 
a rating higher than 40 percent. 

There is no question that a disability rating may be reduced; 
however, the circumstances under which rating reductions can 
occur are specifically limited and carefully circumscribed by 
regulations promulgated by the Secretary.  Dofflemyer v. 
Derwinski, 2 Vet. App. 277, 280 (1992).  In Brown v. Brown, 5 
Vet. App. 413, 420 (1993), the Court interpreted the provisions 
of 38 C.F.R. § 4.13 as requiring that in any rating reduction 
case it must be ascertained, based upon a review of the entire 
recorded history of the disorder, whether the evidence reflects 
an actual change in the disability and whether the examination 
reports reflecting such change are based upon thorough 
examinations.  Moreover, 38 C.F.R. §§ 4.2 and 4.10 provide that 
in any rating reduction case, not only must it be determined that 
an improvement in a disability has actually occurred, but also 
that improvement in a disability actually reflects improvement in 
the Veteran's ability to function under the ordinary conditions 
of life and work.  The burden of proof is on VA to establish that 
a reduction is warranted by a preponderance of the evidence.  
Kitchens v. Brown, 7 Vet. App. 320 (1995).

When the evidence indicates that a condition has stabilized to 
the point that a particular rating has continued for a long 
period of time (five years or more), and an examination indicates 
improvement in the condition, the rating agency must review the 
entire record of examinations and the medical-industrial history 
in order to ascertain whether the recent examination is full and 
complete, including all special examinations indicated as a 
result of general examination and the entire case history.  
Examinations less full and complete than those on which payments 
were authorized or continued will not be used as a basis of 
reduction.  In arriving at a determination that there is material 
improvement in a physical or mental condition, the rating agency 
must consider whether the improvement will be maintained under 
the ordinary conditions of life.  38 C.F.R. § 3.344.  The 
provisions of 38 C.F.R. § 3.344(a) and (b) apply to ratings that 
have continued for long periods at the same level (five years or 
more).  They do not apply to disabilities that have not become 
stabilized and are likely to improve.  Reexaminations disclosing 
improvement, physical or mental, in these disabilities will 
warrant reduction in rating.  38 C.F.R. § 3.344(c).

Usually an appeal, as here, involving a reduction in a rating is 
entirely different from an appeal involving a claim for an 
increased (i.e., higher) rating, since in the former situation 
the special procedural due process requirements mentioned must be 
complied with before a reduction may be imposed.  Indeed, the 
Court has repeatedly held that, when an RO reduces a Veteran's 
disability rating without following the applicable procedural 
regulations by giving him an opportunity to contest the reduction 
and be heard on this issue or by impermissibly treating his 
reduction-in-rating claim as, instead, a claim for an increased 
rating and thereby placing the onus and burden of proof on him to 
show that a higher rating is warranted, rather than on VA to show 
that it was appropriate to reduce his rating, the reduction in 
his rating is void ab initio.  See Greyzck v. West, 12 Vet. App. 
288, 292 (1999) and cases cited therein.

Here, though, as explained, the Veteran already had applied for 
an increased rating when the RO decided, instead, to do the 
opposite and reduce his rating for his service-connect lumbar 
disc disease.  And, again, he received the required procedural 
due process notice and protections mandated by 38 C.F.R. § 
3.105(e).  So his claim, in part, involves first determining 
whether it was appropriate to reduce his ratings and then, if 
applicable, addressing whether higher ratings are warranted.

The 40 percent rating for the Veteran's lumbar disc disease was 
in effect from December 12, 2001 until March 12, 2007, so more 
than 5 years, and thus the provisions of 38 C.F.R. § 3.344 are 
applicable.  See Brown, 5 Vet. App. at 417; 38 C.F.R. § 3.344(c).   
The Board must find that the evidence shows his lumbar disc 
disease improved so as to warrant the reduction in this rating.  
And the Board does not find this necessary evidence included in 
the claims file.  

At the time the RO assigned a 40 percent rating for the Veteran's 
lumbar disc disease, intervertebral disc syndrome was evaluated 
(preoperatively or postoperatively) either on the total duration 
of incapacitating episodes over the past 12 months or by 
combining under 38 C.F.R. § 4.26 (combined rating tables) 
separate evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other disabilities, 
which ever method results in the higher evaluation.  38 C.F.R. § 
4.71a, Diagnostic Code 5293.

A 40 percent evaluation is assigned for incapacitating episodes 
having a total duration of at least 4 weeks, but less than 6 
weeks, during the past 12 months.  A 20 percent evaluation is 
assigned for incapacitating episodes having a total duration of 
at least 2 weeks, but less than 4 weeks, during the past 12 
months, and a 10 percent evaluation is assigned with the 
incapacitating episodes having a total duration of at least 1 
week, but less than 2 weeks, during the past 12 months.  Id.

Note 1 provides that for the purposes of evaluations under these 
criteria, an incapacitating episode is a period of acute signs 
and symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a physician.  
"Chronic orthopedic and neurological manifestations" means 
orthopedic and neurologic signs and symptoms resulting from 
intervertebral disc syndrome that are present constantly, or 
nearly so.

Note 2 provides that when evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using evaluation 
criteria for the most appropriate orthopedic diagnostic code or 
codes.  Evaluate neurological disabilities separately using 
evaluation criteria for the most appropriate neurological 
diagnostic code or codes.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5293.

Under Diagnostic Code 5292, in effect prior to September 26, 
2003, a maximum 40 percent rating was assigned for severe 
limitation of motion of the lumbar spine38 C.F.R. § 4.71a, 
Diagnostic Code 5292.

Effective September 26, 2003, that portion of the rating schedule 
pursuant to which diseases and injuries of the spine are 
evaluated was revised.  Diagnostic Code 5293 for rating 
intervertebral disc syndrome was changed to Diagnostic Code 5243, 
which provides that ratings are now based on either the General 
Rating Formula for Diseases and Injuries of the Spine (effective 
September 26, 2003), or on the basis of incapacitating episodes 
(the criteria for which remain unchanged from September 23, 
2002), whichever method results in a higher rating when all 
disabilities are combined under 38 C.F.R. § 4.25.

As relevant to this appeal, Diagnostic Code 5237 (lumbosacral or 
cervical strain) under the General Rating Formula for Diseases 
and Injuries of the Spine, effective September 26, 2003, with or 
without symptoms such as pain, stiffness or aching in the area of 
the spine affected by residuals of injury or disease, the 
following ratings will apply.  A 20 percent evaluation is 
warranted for forward flexion of the thoracolumbar spine greater 
than 30 degrees, but not greater than 60 degrees; the combined 
range of motion of the thoracolumbar spine is not greater than 
120 degrees; or if there is muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal contour 
such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 
percent evaluation is warranted if forward flexion of the 
thoracolumbar spine is to 30 degrees or less or if there is 
favorable ankylosis of the entire thoracolumbar spine.  A 50 
percent evaluation is warranted if there is unfavorable ankylosis 
of the entire thoracolumbar spine, and a 100 percent evaluation 
is warranted if there is unfavorable ankylosis of the entire 
spine.

Under the revised rating criteria, the combined range of motion 
refers to the sum of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  The normal 
combined range of motion of the cervical spine is 340 degrees and 
of the thoracolumbar spine is 240 degrees.  Associated objective 
neurological abnormalities (e.g., bladder and bowel impairment) 
are to be evaluated separately.

For disabilities evaluated on the basis of limitation of motion, 
VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 
pertaining to functional impairment.  The Court has instructed 
that in applying these regulations VA should obtain examinations 
in which the examiner determined whether the disability was 
manifested by weakened movement, excess fatigability, 
incoordination, or pain.  Such inquiry is not to be limited to 
muscles or nerves.  These determinations are, if feasible, to be 
expressed in terms of the degree of additional range-of-motion 
loss due to any weakened movement, excess fatigability, 
incoordination, flare-ups or pain.  DeLuca v. Brown, 8 Vet. App. 
202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 
(1997).

Applying the above criteria to the facts of this case, the Board 
must make its determination as to whether improvement was shown 
by comparing (1) the medical evidence of record at the time of 
the April 2002 rating decision that granted a 40 percent rating 
for the Veteran's lumbar disc disease, and (2) the medical 
evidence used to reduce the disability rating from 40 to 20 
percent for his lumbar disc disease.  After comparing this 
evidence, the Board finds that the RO's decision to reduce this 
rating is not warranted.  Hence, the 40 percent rating for his 
lumbar disc disease is being reinstated.

In April 2002, the RO based its decision to assign a 40 percent 
rating for the Veteran's lumbar disc disease on the VA treatment 
records provided by the Veteran and a March 2002 VA examination 
report.  

Specifically, the VA outpatient treatment records from May 1992 
through June 2001 note numerous complaints of low back pain.  The 
most recent x-ray was conducted in May 2001, and shows minimal 
degenerative arthritic changes of both the sacroiliac joints.  It 
does not, however, indicate any fractures or dislocations.  

The March 2002 VA compensation examination noted the Veteran's 
history included a bulging or herniated disc, but no surgery was 
done.  He reported persistent pain, aching, tenderness and 
stiffness in his back.  The Veteran also stated he was not 
experiencing any radicular pain.  Further, the Veteran is capable 
of performing his daily activities, but repetitive and heavy 
lifting bothers him.  He was not using a brace at the time of the 
March 2002 VA compensation examination.  Finally, neither the 
Veteran nor the VA examiner mentioned the existence of flare-ups 
or incapacitating episodes.  

An objective physical examination revealed the Veteran could 
ambulate without aids or assistance and had a normal station and 
gait.  There was tenderness and soreness over the dorsal and 
lumbar spine but no increased kyphosis or scoliosis.  Range -of -
motion testing of the lumbosacral spine revealed flexion of 40 to 
65 degrees, with pain throughout that range of motion.  He could 
then extend to neutral and bend and rotate to 30 degrees with 
pain.  The examiner failed to note sciatic notch tenderness and 
the straight-leg raising was negative.  The diagnosis was 
lumbosacral strain with lumbar disc disease.  

Based on the May 2001 x-ray and the March 2002 VA compensation 
examination, the RO assigned a 40 percent rating based on the 
range-of-motion testing revealing severe limitation of the lumbar 
spine, pursuant to Diagnostic Code 5292.  This rating was 
retroactively effective from December 12, 2001.

It is worth noting at this time, that there is no indication that 
the Veteran was suffering from any incapacitating episodes due to 
his lumbar disc disease.  In fact, the examiner failed to even 
address the issue of incapacitating episodes, as did the Veteran 
in his self-reported history. 

But that said, the Board must still compare the above findings-
which were the bases for granting a 40 percent rating for the 
Veteran's lumbar disc disease-with the evidence used to reduce 
his disability rating to 20 percent.  This comparison is needed 
to determine whether the disability actually "improved."

The RO relied on VA outpatient treatment records from January 
through August 2004, and VA compensation examination reports from 
July 2004, April 2006 and March 2007 in reducing the Veteran's 
ratings.  The Veteran also submitted two private treatment 
records from Dr. A.S., dated August 2006 and Dr. M.C. date 
September 2006.  The VA outpatient treatment records merely show 
the Veteran's continuous complaints of lower back pain from 
January through August 2004.  There is no mention of an 
incapacitating episode in these records.  Similarly, the private 
medical records from Dr. A.S and Dr. M.C. also reflect the 
Veteran's complaints and treatments for lower back pain.  

The July 2004 VA compensation examination reflected that the 
Veteran still reports persistent pain, aching, tenderness and 
soreness.  He also stated that he sometimes wears a corset but 
does not need a brace or a cane.  However, repetitive use of his 
lower back causes increased aching, pain, soreness and 
tenderness.  A physical examination revealed slight improvement, 
specifically in the fact that his forward flexion was 90 degrees 
with pain from 60 to 90 degrees.  He could also bend, rotate and 
extend to 30 degrees with pain at the extremes.  Straight leg 
raising was negative, and his reflexes and sensation were normal.  

The April 2006 VA compensation examination similarly noted slight 
improvement from the March 2002 VA compensation examination 
range-of-motion results.  The Veteran still complained of 
persistent pain, aching, tenderness and soreness and also 
numbness and tingling in his left leg.  However, the examiner 
noted the Veteran did not need any assistance devices for his 
back.  The physical examination found forward flexion of 80 
degrees; extension of 30 degrees; lateral flexion to the right 
and the left at 30 degrees; and, lateral rotation to the left and 
the right at 30 degrees.  The examiner also concluded that 
repetitive use causes increased aches, pains, soreness, 
tenderness and fatigability.  However, the examiners stated that 
there were no flare-ups or spasms and no incapacitating episodes 
within the last year.  

Finally, the most recent VA compensation was conducted in March 
2007.  The Veteran reported that he occasionally experiences some 
leg pain and now requires the use of a back brace to walk.  
Further, the Veteran reported occasional flare-ups, which require 
him to miss work.  

However, the physical examination showed notably different 
results than the previous two examinations.  The examiner found 
forward flexion of 55 degrees; extension of 0 degrees; lateral 
flexion to the right and the left at 15 degrees; and, lateral 
rotation to the left and the right at 15 degrees.  The examiner 
also concluded that repetitive use causes increased symptoms and 
there was pain throughout the movements.  However, the examiner 
stated that there were no incapacitating episodes within the last 
year.  

Considering all the evidence of record, the Board is not 
persuaded that the Veteran's lumbar disc disease has sufficiently 
improved to warrant the reduction from 40 to 20 percent.  In 
granting the 40 percent rating in April 2002, the RO determined 
that he had severe limitation of motion of the lumbar spine.  
While the July 2004 and April 2006 VA compensation examinations 
show improvement in his ranges-of-motion since the April 2002 
rating decision, the most recent VA compensation examination in 
March 2007 shows a severe decrease in the Veteran's ranges-of-
motion.  In fact, comparing the specific findings from range-of-
motion testing shows that his lumbar disc disease has either 
remained the same or slightly increased in severity since the 
April 2002 rating decision because his forward flexion was 
between 40 and 65 degrees in the March 2002 VA compensation 
examination and was 55 degrees in March 2007 VA compensation 
examination.  The biggest changes are that he now requires the 
use of a back brace and his extension is currently 0 degrees, 
whereas it was noted that he can extend to neutral in March 2002.  
So, while the Veteran's lumbar disc disease has not markedly 
increased in severity, it has certainly not improved to the 
extent that a 20 percent disability rating accurately reflects 
the current level of his disability. 

Under these circumstances, the Board cannot conclude that the 
evidence shows the required improvement in the Veteran's service-
connected lumbar disc disease.  Brown, 5 Vet. App. at 413.  
Accordingly, he is entitled to restoration of the prior 40 
percent rating for his service-connected lumbar disc disease.

Evaluation of Lumbar Disc Disease

As already explained, this appeal originated from the Veteran's 
claim for increased compensation benefits filed in September 
2005.  Therefore, having restored the 40 percent rating for his 
lumbar disc disease, the Board must now determine whether he is 
entitled to ratings higher than 40 percent.  

Where, as here, an increase in an existing disability rating 
based on established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  However, a rather recent 
decision of the Court held that, in determining the present level 
of a disability for any increased evaluation claim, the Board 
must consider the application of staged ratings.  
Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, 
where the evidence contains factual findings that demonstrate 
distinct time periods in which the service-connected disability 
exhibited diverse symptoms meeting the criteria for different 
ratings during the course of the appeal, the assignment of staged 
ratings would be necessary.  The relevant temporal focus for 
adjudicating the level of disability of an increased rating claim 
is from the time period one year before the claim was filed, 
until VA makes a final decision on the claim.  Hart, supra.  See 
also 38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  In this 
case, the claim was filed in September 2005.  Therefore, the 
relevant temporal focus beings in September 2004.  For the 
reasons and bases set forth below, however, the Board finds no 
grounds to grant a higher rating for this disability.

As stated, under Diagnostic Code 5292, in effect prior to 
September 26, 2003, a maximum 40 percent rating was assigned for 
severe limitation of motion of the Veteran's lumbar spine.  38 
C.F.R. § 4.71a, Diagnostic Code 5292 (effective before September 
26, 2003).  Therefore, a disability rating higher than 40 percent 
can only be assigned for the Veteran's low back disability if 
there is evidence that his thoracolumbar spine or entire spine is 
ankylosed (referring to the cervical, thoracic/dorsal, and lumbar 
segments in combination).  Ankylosis is "immobility and 
consolidation of a joint due to disease, injury, or surgical 
procedure."  See Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) and 
Lewis v. Derwinski, 3 Vet. App. 259 (1992) [citing Saunders 
Encyclopedia and Dictionary of Medicine, Nursing, and Allied 
Health at 68 (4th ed. 1987)].  See also, 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235-5242, Note (5) (indicating that, for VA 
compensation purposes, unfavorable ankylosis is a condition in 
which . . .  the entire spine is fixed in flexion or extension. . 
.).

Here, though, the March 2007 VA examination report shows the 
Veteran's thoracolumbar spine has motion in every direction, 
albeit less than normal range of motion, thereby, by definition, 
precluding a finding of ankylosis.  The Board also reviewed his 
other VA and private treatment records, none of which indicates 
that either his thoracolumbar spine or entire spine is ankylosed.  
Furthermore, the VA examiner did not find any evidence of 
sciatica or radiculopathy.  

There is no other medical evidence, as discussed in detail above, 
which would support the Veteran's contentions that his lumbar 
disc disease has increased in severity.  

For these reasons and bases, the Board finds that the 
preponderance of the evidence is against the Veteran's claim for 
a disability rating higher than 40 percent for his lumbar disc 
disease.  And as the preponderance of the evidence is against his 
claim, the doctrine of reasonable doubt is not for application.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; Gilbert v. Derwinski, 
1 Vet. App. 49, 53- 56 (1990).  Thus, the appeal is denied.

Extra-Schedular Consideration

There is no evidence of exceptional or unusual circumstances to 
warrant referring this case for extra-schedular consideration.  
38 C.F.R. § 3.321(b)(1).  See also Thun v. Peake, 22 Vet. App. 
111 (2008).  The Board finds no evidence that the Veteran's 
lumbar disc disease has markedly interfered with his ability to 
work, meaning above and beyond that contemplated by his 40 
percent schedular rating.  See 38 C.F.R. § 4.1, indicating that, 
generally, the degrees of disability specified in the Rating 
Schedule are considered adequate to compensate for considerable 
loss of working time from exacerbations or illnesses 
proportionate to the severity of the several grades of 
disability.  

Furthermore, there is no evidence of any other exceptional or 
unusual circumstances, such as frequent hospitalizations, 
to suggest he is not adequately compensated for this disability 
by the regular rating schedule.  His evaluation and treatment has 
been primarily on an outpatient basis, not as an inpatient.  See 
Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); Floyd v. Brown, 
9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995); and VAOPGCPREC 6-96 (August 16, 1996).


ORDER

Service connection for bilateral radiculopathy of the lower 
extremities is denied.

A 40 percent evaluation for lumbar disc disease is restored.

An evaluation in excess of 40 percent for lumbar disc disease is 
denied.  



____________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


